                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA



                                                 CASE NO.




            RULE 26 INSTRUCTION ORDER FOR REMOVAL CASES

       Federal Rule of Civil Procedure 26(0 requires the parties to confer, develop a

proposed discovery plan, and submit a report to this Court. Subsequent to the filing ofthe
report, a Scheduling Order must be entered pursuant to Fed. R. Civ. P. 16(b)l Therefore,

within twenty-one(21)days ofthe date offiling ofthe notice ofren^oval or within 21 days

ofthe date offiling ofthe last answer ofthe defendants, whichever is later, but in no event

later than forty-five(45) days after the first appearance by answer or motion under Fed. R.

Civ, P. 12 of a defendant named in the original complaint, the parties shall confer as

provided in Rule 26(f). See L.R. 26.1(e).' iTiereafier, within fourteen (14)days iafter the
required conference held pursuant to Rule 26(f), the parties shall submit to the Court a

written report conforming to the language and format ofthe Rule 26(f) Report attached to

this Order outlining their discovery plan. See L.R 26.1(b).

       Except in unusually protracted or complex cases, the parties will be expected to

adhere to the following deadlines and limitations:

       1.      The parties shall serve all written discovery on opposing parties and
               shall complete all depositions within 140 days ofthe filing ofdie last
               answer ofthe defendants named in the original complaint. See L.R.
               26.1(d)(1).



      'The Local Rules may be found on the Court's wd>site at www.gasd.uscourts.gov.
        2.      The plaintiffmustfurnish the expert witness reports required by Rule
                26(a)(2) within 60 days after the Rule 26(f) conference.        L.R.
                26.1(d)(ii).

        3.      The defendant must furnish the expert witness reports required by
                Rule 26(a)(2) within 90 days after the Rule 26(f) conference(or 60
                days after the answer, whichever is later).    L.R. 26.1(d)(iii).

        4.     The last day for filing motions to add or join parties or amend the
               pleadings is 60 days after the first answer ofthe defendants named in
               the original complaint. See L.R 16.3.

        5.     The last day for filing all other motions,excluding motions in limine,
               is 30 days after the close of discovery. See L.R. 7.4.

Defendant's counsel shall ensure that a copy ofthis Order is served upon all parties. Finally,

a party who cannot gain the cooperation ofthe other party in preparing the Rule 26(f)Report

should advise the Court prior to the due date of the report of the other party's failure to

cooperate.

       SO ORDERED.




                                      BRIAN K.
                                      UNITED STATES MAGISTRATE JUDGE
                UNITED STATES DISTRICT COURT

                SOUTHERN DISTRICT OF GEORGIA

                                       DIVISION




                Plaintiff


V.                                     Case No.




                Defendant


                        RULE 26(0 REPORT
1.   Date of Rule 26(0 conference-
2.   Parties or counsel who participated in conference:



3.   If any defendant has yet to be served, please identify the
     defendant and state when service is expected.

4,   Date the Rule 26(a)(1) disclosures were made or will be made:

5.   If any party objects to making the initial disclosures required by
     Rule 26(a)(1) or proposes changes to the timing or form of those
     disclosures,
     (a)   Identify the party or parties making the objection or
           proposal:




     (b)   Specify the objection or proposal:
6.   The Local Rules provide a 140"day period for discovery. If any
     party is requesting additional time for discovery,

     (a) Identify the party or parties requesting additional time*




     (b)   State the number of months the parties are requesting for
           discovery-


months


     (c)   Identify the reason(s)for requesting additional time for
           discovery:

                 Unusually large number of parties

                 Unusually large number of claims or defenses

                 Unusually large number of witnesses

                 Exceptionally complex factual issues

                 Need for discovery outside the United States

                 Other:
     (d) Please provide a brief statement in support of each of the
           reasons identified above:
7.   If any party is requesting that discovery be limited to particular
     issues or conducted in phases, please

     (a) Identify the party or parties requesting such limits*




     (b)   State the nature of any proposed limits:




8,   The Local Rules provide, and the Court generally imposes, the
     following deadlines:

     Last day for filing motions to add      60 days after issue is joined
     or join parties or amend pleadings

     Last day to furnish expert witness      60 days after Rule26(£)
     report by plaintiff                          conference


     Last day to furnish expert.witness      90 days after Rule 26(0
     report by a defendant                              conference (or
                                                        60 days
                                                  after the answer,
                                                  whichever is later)
     Last day to file motions                      30 days after close of
                                                   discovery

     If any party requests a modification of any of these deadlines,

     (a) Identify the party or parties requesting the modification*




     (b)   State which deadline should be modified and the reason
           supporting the request-




9.   If the case involves electronic discovery,

     (a)   State whether the parties have reached an agreement
           regarding the preservation, disclosure, or discovery of
           electronically stored information, and if the parties prefer to
           have their agreement memoralized in the scheduling order,
           briefly describe the terms of their agreement*




     (b)   Identify any issues regarding electronically stored .
           information as to which the parties have been unable to
           reach an agreement-
10. If the case is known to involve claims of privilege or protection of
    trial preparation material,

     (a)   State whether the parties have reached an agreement
           regarding the procedures for asserting claims of privilege or
           protection after production of either electronic or other
           discovery material-



     (b) Briefly describe the terms of any agreement the parties wish
         to have memorahzed in the scheduling order(or attach any
         separate proposed order which the parties are requesting
         the Court to enter addressing such matters)-




     (c)   Identify any issues regarding claims of privilege or
           protection as to which the parties have been unable to reach
           an agreement-




11. State any other matters the Court should include in its scheduhng
     order:




12. The parties certify by their signatures below that they have
     discussed the nature and basis of their claims and defenses and
the possibilities for prompt settlement or resolution of the case.
Please state any specific problems that have created a hindrance
to the settlement of the case*




This         day of                 , 20 .

                 Signed-
                                             Attorneyfor Plaintiff



                                             Attorneyfor Defendant
